RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0485-18T4

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

ANTHONY IRIZARRY, a/k/a
TONE, ANTHONY IRAZZARRY,
and ANTHONY IRRIZARRY,

     Defendant-Appellant.
____________________________

                   Submitted February 24, 2020 – Decided March 20, 2020

                   Before Judges Sabatino and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 12-08-0619.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael A. Priarone, Designated Counsel,
                   on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Ali Y. Ozbek, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
        This case arises out of an incident in which defendant Anthony Irizarry

engaged in sexual activity with an adult woman, P.R.1           The State alleged

defendant threatened P.R. at knifepoint, drove her to a desolate location, and

forced her to engage in oral and anal sexual acts. P.R. was unable to identify

her assailant, but a specimen obtained during an examination of P.R. matched

defendant's DNA to that found on her. Defendant, who testified at trial in his

own defense, asserted that P.R. had offered to have sex with him in exchange

for crack cocaine, and that their ensuing sexual relations were consensual.

        Defendant has been tried twice for the sexual assault of P.R. Following a

nine-day trial, a jury acquitted defendant of kidnapping, terroristic threats, and

various weapons charges but found him guilty of aggravated sexual assault and

aggravated criminal sexual contact. Defendant was sentenced to an extended

custodial term of thirty-five years with periods of parole ineligibility and parole

supervision following his release from prison, as prescribed by the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2. On direct appeal, we reversed and

remanded for a new trial because defendant's constitutional right to remain silent

post-arrest was violated. State v. Irizarry, Docket No. A-1518-14 (App. Div.

June 12, 2017) (slip op. at 23-25). The State's petition for certification was


1
    We use initials to protect the privacy of the victim. R. 1:38-3(c)(12).
                                                                              A-0485-18T4
                                         2
denied, State v. Irizarry, 213 N.J. 527 (2017), as was defendant's cross-petition

for certification. State v. Irizarry, 213 N.J. 540 (2017).

      Defendant was retried in 2018. Prior to the retrial, defendant moved to

bar the "while armed" aspects of both charges in light of his acquittal of the

weapons charges at the first trial. The court denied defendant's motion but

reserved on whether the charges might be amended to include the allegation that

defendant was "armed with a knife or some object that in the manner which it

was fashioned appeared to be a weapon or a knife." The parties stipulated that

defendant's DNA was found on P.R.

      A second jury convicted defendant of second-degree sexual assault by

physical force, N.J.S.A. 2C:14-2(c)(1), and fourth-degree criminal sexual

contact by physical force/coercion, N.J.S.A. 2C:14-3(b). Following merger,

defendant was sentenced as a persistent offender to an extended twenty-year

NERA term. He was also sentenced to parole supervision for life, N.J.S.A.

2C:43-6.4, and ordered to comply with the registration requirements imposed by

Megan's Law, N.J.S.A. 2C:7-1 to -23.

      Defendant now appeals his second conviction and sentence, contending

there were errors at the second trial that warranted a reversal of his conviction




                                                                        A-0485-18T4
                                         3
and his sentence is excessive.     For the reasons that follow, we affirm his

conviction and sentence.

                                        I.

      We derive the facts from the testimony and evidence presented at the

second trial. The jury heard testimony from Detective Edward Valentin of the

City of Passaic Police Department; Massiel De La Cruz, a Sexual Assault

Forensic Examiner (SAFE); P.R.; and defendant.

      Valentin testified that while working on May 20, 2011, he was called to

Mountainside Hospital to interview an alleged victim of sexual assault. After

Valentin arrived at the hospital, he met with the SAFE "nurse," De La Cruz, who

had just examined P.R. During trial, the following colloquy took place:

            Q. Did anything happen when you spoke to the nurse?
            A. No. They[2] just said that she was a victim of a sexual
            assault.

      Defense counsel objected immediately. The court then issued two limiting

instructions to the jury. However, defense counsel wanted to be heard further;

the court excused the jury. Defense counsel moved for a mistrial "[b]ecause

now, according to [Valentin's] testimony the nurse has given the [j]ury the



2
  Defendant contends Valentin's use of the word "they" refers to both De La
Cruz and the sexual assault victim advocate.
                                                                         A-0485-18T4
                                        4
information that there was a sexual assault." The court denied the motion and

instead issued a curative instruction stating in relevant part, "[De La Cruz] was

not expressing an opinion, nor can she express an opinion."

        Next the State called De La Cruz. De La Cruz testified that in 2011 she

was employed as an independent contractor, working as a SAFE for the Essex

County Prosecutor's Office. She explained that a SAFE differs from a Sexual

Assault Nurse Examiner (SANE) because she is a physician assistant as opposed

to a nurse. She then explained her educational background and qualifications.

The court qualified De La Cruz as an expert in the field of sexual assault forensic

examination. The court informed the jury that "an expert witness . . . may give

her opinion as to any matter in which she is versed which is material to the

case."3

        De La Cruz testified she was called to Mountainside Hospital to perform

an examination on P.R. There, she conducted P.R.'s examination in Spanish

because P.R. does not speak English. She also explained that there was an

"advocate" in the room to "help the patient in case . . . they need representation."

        During her testimony, De La Cruz recounted various statements P.R. made

to her, including the cause of her injuries, the ethnicity of her attacker, what


3
    This conflicted with the court's earlier instruction and was not clarified at trial.
                                                                               A-0485-18T4
                                            5
occurred during the attack, and that she was in fear for her life. Defense counsel

objected to these statements.       The court overruled defendant's objections,

explaining that the statements were admissible under N.J.R.E. 803(c)(4) as

statements for purposes of medical diagnosis or treatment, because "[t]hese are

details a medical person has to have." The court also noted that under N.J.R.E.

803(c)(3), "then existing mental, emotional or physical condition . . . is also an

exception."

        The State then called P.R. who testified through an interpreter. She stated

that on May 20, 2011, she left her home in Passaic at 5:30 a.m. to go to work.

As she was walking down Harrison Street, towards the bus stop, she heard a car

stop behind her. Suddenly, she was grabbed from behind; when she tried to run

away her attacker4 caught up to her and "told [her] not to move." He then placed

a knife5 to her hip area and stated, "if you move, I'm going to kill you."




4
    P.R. never definitively identified defendant as her attacker.
5
  Subsequent to P.R.'s testimony that her assailant was armed with a knife—
contrary to the acquittal on that charge in the first trial—the court appropriately
reconsidered its decision prior to submitting the case to the jury. It ultimately
entered a judgment of acquittal on the "while armed" elements of both counts,
submitting only the lesser-included second-degree sexual assault by physical
force and fourth-degree criminal sexual contact by physical force/coercion for
the jury's consideration.
                                                                             A-0485-18T4
                                          6
       P.R. stated she was then forced into the front-passenger seat of her

attacker's car; the two drove on Route 21, towards Newark, until the attacker

parked in "a rural area where there were trees" surrounded by construction

equipment. There, while still inside of the car, the attacker made P.R. perform

oral sex by grabbing her head and pushing it downward. Then the attacker

pulled P.R.'s pants and underwear off and sodomized her.

       P.R. testified that after the attacker ejaculated, he gave P.R. a glove to

"clean up." The attacker then told P.R. that he was driving her back to Passaic

and that she should not contact "the police or anyone else." After arriving in

Passaic, the attacker stopped suddenly on Main Street and pushed P.R. out of

the car while reiterating not to contact anyone about the rape or else he would

kill her.

       P.R. stated that she cried as she walked down Main Street until a man

asked her if she was alright. She then told the man about the rape. The police

were called and soon arrived around 6:00 a.m. In the responding officer's report,

he indicated that P.R. stated initially that she was robbed and did not mention

being sexually assaulted. Eventually, however, she informed him that she was

sexually assaulted. The officer and his partner then drove P.R. to the location

where she said the assault took place.


                                                                         A-0485-18T4
                                         7
      Subsequently, the responding officers transported P.R. to Saint Mary's

Hospital. However, she was then driven to Mountainside Hospital because Saint

Mary's was unable to perform a sexual assault examination.

      On May 24, 2011, P.R. drove with Valentin to where she believed she was

assaulted; the address, later ascertained, was 110 Riverside Avenue, Newark.

P.R. was later informed by Valentin that security camera footage from 110

Riverside Avenue did not show any cars being parked there on the morning of

May 20, 2011.

      On cross-examination, defense counsel asked P.R. if her testimony was

"different today than it was back in 2014." In response, P.R. stated she would

be willing to take a polygraph. Defense counsel requested a curative instruction

which the court provided. P.R. later exclaimed that "[p]eople don't believe

Hispanics." Defense counsel requested a mistrial. The court provided a curative

instruction to this comment later in the trial. P.R. also denied telling the police,

initially, that she had been robbed and not sexually assaulted. The State rested

following P.R.'s testimony.

      Defendant elected to testify. During direct-examination, defendant stated

that on the morning of May 20, 2011, he was selling crack cocaine on Passaic

Street. Defendant testified that around 5:00 or 5:30 a.m., P.R. approached him


                                                                           A-0485-18T4
                                         8
and asked if he had drugs, to which defendant responded affirmatively.

According to defendant, P.R. then proposed that defendant give her crack

cocaine in exchange for sex. Defendant accepted.

       Defendant testified that he and P.R. then "walked down Third Street to an

alleyway, between Passaic and South" and had unprotected anal sex. Following

the encounter, defendant reneged on their agreement and simply walked away

without providing P.R. the crack cocaine. Defendant denied placing P.R. into a

car.

       On cross-examination, the State confronted defendant with his motor

vehicle abstract that showed he received a summons for driving with a

suspended license on July 21, 2011, two months after the alleged rape. Defense

counsel objected and moved for a mistrial because she had not been provided

with the motor vehicle abstract prior to the State using it to impeach defendant.

However, the court denied the motion and instead issued a curative instruction

to the jury.

       Also, on cross-examination, the State questioned defendant about certain

aspects of his crack cocaine dealing. The questions included how much crack

cocaine he possessed and whom he would sell to. No instruction was requested




                                                                         A-0485-18T4
                                       9
by defendant regarding his crack cocaine dealing and the court did not provide

a limiting instruction.

      The jury convicted defendant of second-degree sexual assault by physical

force and fourth-degree criminal sexual contact by physical force/coercion. The

judge merged the criminal sexual contact count into the sexual assault count and

granted the State's motion to sentence defendant to an extended term, as a

persistent offender.

      The judge found aggravating factors three (risk of re-offense); six (extent

of prior record); and nine (need to deter) applied. N.J.S.A. 2C:44-1(a)(3), (6),

(9). The judge noted defendant's work history was a mitigating factor but

declined to find that incarceration would cause an excessive hardship on

defendant's son.       N.J.S.A. 2C:44-1(b)(11).   The judge concluded that the

aggravating factors substantially outweighed the one mitigating factor. As we

have already noted, the judge imposed a twenty-year NERA term,6 parole

supervision for life, and Megan's Law registration. This appeal followed.

      Defendant raises these points for our consideration:

6
  The judgment of conviction incorrectly stated defendant was subject to a five-
year period of mandatory parole supervision under NERA. See N.J.S.A. 2C:43-
7.2(c) (requiring imposition of a three-year term of parole supervision for
conviction of a second-degree crime). The judgment of conviction was
subsequently amended to reflect a three-year period of mandatory parole
supervision.
                                                                        A-0485-18T4
                                        10
I. DEFENDANT WAS DENIED A FAIR TRIAL BY
THE STATE'S DISCOVERY VIOLATION AND THE
TRIAL    COURT    ERRED   IN   DENYING
DEFENDANT'S MOTION FOR A MISTRIAL.

II. DEFENDANT WAS DENIED A FAIR TRIAL
WHEN A POLICE OFFICER TESTIFIED THAT THE
PERSONNEL WHO PERFORMED A SEXUAL
ASSAULT EXAMINATION OF THE ALLEGED
VICTIM HAD CONCLUDED THAT SHE "WAS THE
VICTIM OF A SEXUAL ASSAULT".

III. THE TRIAL COURT ERRONEOUSLY
ADMITTED MS. DE LA CRUZ'S TESTIMONY OF
WHAT HAD ALLEGEDLY OCCURRED IN HER
ENCOUNTER     WITH    DEFENDANT      AS
STATEMENTS IN AID OF MEDICAL DIAGNOSIS
PURSUANT TO EVIDENCE RULE 803(c)(4).

IV. THE TRIAL COURT ERRED IN FAILING TO
INSTRUCT THE JURY THAT THEY COULD NOT
INFER THAT DEFENDANT WAS MORE LIKELY
TO    COMMIT    CRIMES   BECAUSE     OF
DEFENDANT'S TESTIMONY THAT HE HAD BEEN
DEALING DRUGS AT THE TIME OF THE
INCIDENT.

V.   CUMULATIVE     ERROR     DEPRIVED
DEFENDANT OF A FAIR TRIAL AND REQUIRES
THAT   DEFENDANT'S    CONVICTION   AND
SENTENCE BE REVERSED.

VI. DEFENDANT'S SENTNCE TO AN EXTENDED
TERM OF TWENTY YEARS IN STATE PRISON
SUBJECT TO NERA FOR HIS CONVICTION FOR
SECOND DEGREE SEXUAL ASSAULT IS
EXCESSIVE AND INCONSISTENT WITH THE
SENTENCE IMPOSED ON DEFENDANT AFTER

                                           A-0485-18T4
                  11
             HIS FIRST TRIAL AT WHICH HE WAS
             CONVICTED    OF   FIRST-DEGREE SEXUAL
             ASSAULT AND SENTENCED TO AN EXTENDED
             TERM OF THIRTY-FIVE YEARS.

                                         II.

      "Traditional rules of appellate review require substantial deference to a

trial court's evidentiary rulings." State v. Morton, 155 N.J. 383, 453 (1998). We

uphold the trial court's rulings "absent a showing of an abuse of discretion, i.e.,

there has been a clear error of judgment." State v. Perry, 225 N.J. 222, 233

(2016) (quoting State v. Brown, 170 N.J. 138, 147 (2001)). "An appellate court

applying this standard should not substitute its own judgment for that of the trial

court, unless 'the trial court's ruling was so wide of the mark that a manifest

denial of justice resulted.'" Ibid. (quoting State v. Marrero, 148 N.J. 469, 484

(1997) (internal quotations omitted)). If an abuse of discretion is found, "we

must then determine whether any error found is harmless or requires reversal."

State v. Prall, 231 N.J. 567, 581 (2018). However, appellate review of a trial

court's legal conclusions is plenary. State v. Handy, 206 N.J. 39, 45 (2011).

      "Whether an event at trial justifies a mistrial is a decision 'entrusted to the

sound discretion of the trial court.'" State v. Smith, 224 N.J. 36, 47 (2016)

(quoting State v. Harvey, 151 N.J. 117, 205 (1997)). We "will not disturb a trial

court's ruling on a motion for a mistrial, absent an abuse of discretion that results

                                                                            A-0485-18T4
                                        12
in a manifest injustice." State v. Jackson, 211 N.J. 394, 407 (2012) (quoting

Harvey, 151 N.J. at 205). When deciding whether to grant a motion for a

mistrial, a trial court considers the "unique circumstances of the case." Smith,
224 N.J. at 47. Where an appropriate alternative exists, such as "a curative

instruction, a short adjournment or continuance, or some other remedy," a

mistrial may not be necessary. Ibid. "A court's failure to take appropriate action

to remedy a discovery violation can implicate the defendant's right to a fair

trial." Id. at 48 (quoting State v. Clark, 347 N.J. Super. 497, 507, 510 (App.

Div. 2002)).

      A. IMPEACHING DEFENDANT'S TESTIMONY WITH A MOTOR
      VEHICLE ABSTRACT NOT PROVIDED IN DISCOVERY

      Defendant contends the prosecutor withheld defendant's motor vehicle

abstract in "bad faith" during discovery and the court abused its discretion by

denying his motion for a mistrial. During direct-examination, defendant denied

abducting P.R. and placing her in a car. On cross-examination, the following

colloquy took place:

            Q. [Y]ou didn't own a car on May 20, 2011?
            A. No.
            Q. But, you had a driver's license; didn't you?
            A. No.
            Q. But, you did drive a car; didn't you?
            A. No.
            Q. So, you're telling us that you've never driven a car?

                                                                         A-0485-18T4
                                       13
            A. Nope.
            Q. Okay. So, let me ask you about this. July 21, 2011.
            Did you get pulled over in the City of Passaic?
            A. Yes.
            Q. You were driving a car, weren't you?
            A. I was.

                  ....

            Q. Okay. But, on July 21, 2011, you were driving a car
            in the City of Passaic; right?
            A. Yes.
            Q. And you were stopped by the police, while you were
            driving a car; right?
            A. Yeah.

      At this point defense counsel objected and the jury was excused. The

prosecutor explained that she was impeaching defendant with his motor vehicle

abstract that demonstrated he was issued a summons for driving with a

suspended license on July 21, 2011. Defense counsel argued that it was a

discovery violation, stating: "I don't have this information. This was not given

to me. I never had that for the first trial." The document indicated it was faxed

to the prosecutor that morning, June 4, 2018, at 9:35 a.m. Defense counsel

argued the prosecutor did not advise that she had received the abstract and used

it by surprise. The prosecutor responded that she did not deliberately fail to

provide it and was not trying to mislead anyone. Rather, she told the court that




                                                                         A-0485-18T4
                                      14
she believed the abstract was given to defense counsel during defendant's prior

trial.

         Defense counsel moved for a mistrial "because the jury has already heard

it. There's nothing that can unring that bell." The court then excused the jury

for the day. Ultimately, the court could not determine whether the motor vehicle

abstract had been provided to defense counsel during discovery. The court

stated it would provide a curative instruction following defense counsel's

redirect.

         Defendant was called back to the stand. Following redirect regarding his

driving on July 21, 2011, the court issued the following curative instruction:

               [Y]ou heard brief testimony from the defendant on
               cross examination in response to the Prosecutor's
               question that the defendant was stopped while driving
               in Passaic some months after May 20, 2011. The
               defendant had testified that he was not driving at the
               time of the alleged offenses, on May 20, 2011.

                     Now, I'm first going to indicate to you that this
               stop was for a minor motor vehicle offense, and the
               charge was later dismissed. I am telling you this so you
               -- you do not speculate that it was any more serious than
               that. Now, having said this, I'm going to strike this
               testimony from the record, since it has no relevance in
               the case, which alleges an offense on May 20, 2011,
               months earlier.

                     You are not to consider, in your thoughts or
               discussions, any reference to this testimony, it cannot

                                                                           A-0485-18T4
                                         15
              play any part in your verdicts. So, any testimony
              surrounding this topic is not to be considered by you, in
              any way.

      The court issued a thorough curative instruction by striking that portion

of testimony and informing the members of the jury that they must not consider

it at all. It is presumed the jurors followed these instructions. State v. Loftin,

146 N.J. 295, 390 (1996) (citing State v. Manley, 54 N.J. 259, 271 (1969)). "The

presumption is '[o]ne of the foundations of our jury system.'" State v. Herbert,

457 N.J. Super. 490, 504 (App. Div. 2019) (quoting State v. Burns, 192 N.J.
312, 335 (2007)).

      Further, prior to the trial court issuing the curative instruction, defendant

was able to explain to the jury why the summons was not relevant on redirect.

We conclude the denial of defendant's motion for a mistrial was not an abuse of

discretion.

      B. HEARSAY TESTIMONY RELATING TO CONCLUSIONS THAT
      P.R. WAS THE VICTIM OF A SEXUAL ASSAULT

      Valentin testified that De La Cruz and the sexual assault advocate

concluded that P.R. "was a victim of sexual assault." Immediately after Valentin

made this statement the court instructed the jury:

              [O]bviously it is up to you hearing all the evidence to
              determine your assessment of the facts. The detective,
              and you evaluate his testimony, is indicating that that

                                                                          A-0485-18T4
                                        16
            was said to him. You evaluate that too. But whether
            the person was a victim or not is entirely for you to
            decide.

In response, defense counsel requested an instruction that the SAFE "just

collects samples and articles" without opining "whether or not someone is a

victim of a sexual assault." The court then instructed the jury that

            it is entirely up to you to determine what occurred in
            this case. I agree that the person who does the medical
            evaluation does a medical evaluation. But what
            occurred prior to that, or didn't occur prior to that is
            entirely up to you.

      Defense counsel moved for a mistrial, contending the "[j]ury will be

thinking that someone has made a diagnosis that there was a sexual assault in

this case." The court denied the motion and stated it could "either strike the

comment, or [it could] again instruct [the jury] that the nurse is indicating what

the alleged victim told her." Defense counsel opted for a curative instruction ;

the court provided the following:

            It may have appeared from what the detective said that
            the nurse examiner was expressing an opinion that a
            sexual assault occurred. That is not the case. The sex
            -- it is agreed that the nurse examiner was called to the
            hospital based upon an allegation of sexual assault, and
            was there to perform an appropriate medical evaluation,
            such as observing if there are any physical injuries, and
            taking appropriate physical specimens from the alleged
            victim. She was not expressing an opinion, nor can she
            express an opinion. And there's no question she had no

                                                                         A-0485-18T4
                                       17
             personal knowledge of what had allegedly occurred
             earlier. . . . It was not an expression of an opinion.

      Later on, however, the court qualified De La Cruz as an expert in the field

of physician assistant/forensic sexual assault examination and issued a standard

instruction that she "may give her opinion as to any matter in which she is versed

which is material to the case."

      Defendant argues that the curative instruction was inadequate and

inconsistent with the court's later instruction that admitted De La Cruz as an

expert who could testify as to her opinions. He contends the denial of his motion

for a mistrial was error. We disagree.

      "Evidence that bears directly on the ultimate issue before the jury may be

less suitable to curative or limiting instructions than evidence that is indirect and

that requires additional logical linkages." Herbert, 457 N.J. Super. at 505.

"'[P]olice testimony essentially vouching for' the [State's] version of events" is

particularly problematic. State v. Sui Kam Tung, 460 N.J. Super. 75, 102 (App.

Div. 2019) (quoting State v. Frisby, 174 N.J. 583, 595 (2002)).

      The following factors should be considered when determining the

adequacy of a curative instruction: (1) "the nature of the inadmissible evidence

the jury heard, and its prejudicial effect"; (2) "an instruction's timing and



                                                                            A-0485-18T4
                                        18
substance affect its likelihood of success"; and (3) a court's "tolerance for the

risk of imperfect compliance." Herbert, 457 N.J. Super. at 505-08.

      Here, Valentin, a law enforcement officer, informed the jury that De La

Cruz concluded P.R. was sexually assaulted. The trial court promptly instructed

the jury that "whether the person was a victim or not is entirely for you to

decide." The court reiterated this point by further instructing the jury that " it is

entirely up to you to determine what occurred in this case." The court also

instructed the jury that "there's no question [De La Cruz] had no personal

knowledge of what had allegedly occurred earlier."

      The jury had the benefit of being instructed three times that it was not to

consider Valentin's comment. The instructions were sufficiently timely and

substantively adequate.     Again, we presume that the jury abided by these

instructions and conclude that the risk of jury non-compliance was minimal. We

are therefore satisfied that Valentin's testimony did not result in a manifest

denial of justice that deprived defendant of a fair trial. Accordingly, the denial

of defendant's motion for a mistrial was not reversible error.

      C. HEARSAY TESTIMONY RELATING TO P.R.'S DESCRIPTION OF
      HER ATTACKER AND HIS CONDUCT

      We next address defendant's argument that the trial court erred by

admitting De La Cruz's testimony relating to P.R.'s hearsay statements

                                                                            A-0485-18T4
                                        19
describing her attacker and what had been done to her as statements "reasonably

pertinent to diagnosis or treatment" under N.J.R.E. 803(c)(4). The hearsay

statements include P.R. telling De La Cruz that: (1) her assailant had "smacked

her in the lips"; (2) she was assaulted by one Hispanic male actor, who was a

stranger to her; (3) he grabbed her hair, put his arm around her torso, and

threatened to stab her; (4) the actor kissed her and forced her to perform oral

sex; and (5) she was afraid the actor was "going to kill her."

      The court overruled defendant's objections and stated that De La Cruz's

testimony was proper as statements for purposes of medical diagnosis or

treatment because "[t]hese are details a medical person has to have." The court

also noted the hearsay exception for then existing mental, emotional or physical

condition under N.J.R.E. 803(c)(3).      The court offered to give a limiting

instruction that "the expert is indicating what the alleged victim said to her and

how she reacted to it in terms of medical procedures." This instruction was not

requested or given.

      Hearsay is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted. N.J.R.E. 801(c). Statements made for the purpose of medical

diagnosis or treatment are exceptions to the hearsay rule. N.J.R.E. 803(c)(4).


                                                                         A-0485-18T4
                                       20
      To be admissible, the statements must "describe medical history, or past

or present symptoms, pain, or sensations, or the inception or general character

of the cause or external source thereof to the extent that the statements are

reasonably pertinent to diagnosis or treatment." State v. Pillar, 359 N.J. Super.
249, 289 (App. Div. 2003) (quoting N.J.R.E. 803(c)(4)). However, "ordinarily

statements made as to the cause of the symptoms or conditions" are not

admissible because they are not relevant to the patient's treatment. Cestero v.

Ferrara, 57 N.J. 497, 501 (1971).

      In Pillar, we stated if a doctor's examination "was conducted for evidence

gathering purposes," the hearsay statements in the medical history would be

inadmissible under N.J.R.E. 803(c)(4). 359 N.J. Super. at 289. It is the State's

burden to establish admissibility under this rule. See ibid.

      De La Cruz acknowledged that her "job is to collect evidence." However,

she also testified that she took P.R.'s medical history in order to guide her

medical decision making and collected oral and rectal swabs. Despite our

conclusion that the examination performed by De La Cruz was for medical

diagnosis and potential treatment, several of P.R.'s statements were improperly

admitted under N.J.R.E. 803(c)(4).




                                                                        A-0485-18T4
                                      21
      De La Cruz's testimony that P.R. had edema, or swelling, around her

mouth was admissible. But P.R.'s statement to De La Cruz that her assailant had

"smacked her in the lips" was inadmissible. N.J.R.E. 803(c)(4) is "limited to

descriptions of present condition, and therefore it excludes description of past

pain or symptoms, as well as accounts of the events furnishing the cause of the

condition." McCormick on Evidence § 273, at 405 (Mosteller ed., 8th ed. 2020)

(footnotes omitted). De La Cruz should not have been permitted to testify about

what P.R. said caused the injury to her mouth.

      Regarding P.R.'s statement that she was afraid the actor was "going to kill

her," this was admissible under N.J.R.E. 803(c)(3).       This rule provides in

relevant part, "[a] statement made in good faith of the declarant's then existing

state of mind, emotion, sensation or physical condition (such as intent, plan,

motive, design, mental feeling, pain, or bodily health)" is admissible. N.J.R.E.

803(c)(3).

      "[T]he victim's emotional state may permit the inference of some fact of

consequence, such as lack of consent where the prosecution charges that the

killing occurred during the commission of either a kidnapping or rape."

McCormick on Evidence § 276 at 426-27 (footnote omitted). However, a

limiting instruction should be provided to the jury regarding how to use a


                                                                        A-0485-18T4
                                      22
victim's statement of fear during its deliberations. See State v. Scharf, 225 N.J.
547, 581 (2016) ("A limiting instruction is required . . . to guard against the risk

that the jury will consider the victim's statements of fear as evidence of the

defendant's intent or actions."). The court did not provide a limiting instruction.

      P.R.'s statements that her assailant grabbed her hair, put his arm around

her torso, threatened to stab her, kissed her, forced her to perform oral sex, and

that he was a Hispanic male, would not be admissible under any hearsay

exceptions.    No limiting or curative instruction was provided for these

statements.

      While these statements may have been inadmissible, we discern no

harmful error resulting in a manifest denial of justice. Defendant did not deny

having sexual relations with P.R. but rather maintained that it was consensu al.

Moreover, P.R.'s out-of-court statements to De La Cruz about what had occurred

were amplified more extensively during her trial testimony and subjected to

rigorous cross-examination. At worst, the admission of this hearsay was merely

cumulative evidence.

      D. P.R.'S COMMENTS REGARDING THE BELIEVABILITY OF
      HISPANIC PEOPLE AND HER WILLINGNESS TO TAKE A
      POLYGRAPH




                                                                           A-0485-18T4
                                        23
      P.R. is Hispanic. When her credibility was attacked by defense counsel

during cross-examination, P.R. made an unsolicited statement that "[p]eople

don't believe Hispanics." Defense counsel requested a curative instruction. The

court promptly issued the following curative instruction:

            You may recall that, when [P.R.] testified, she made a
            comment or a remark that people don't believe Spanish
            people or Hispanic people. I'm going to indicate to you
            that . . . you should not consider that remark during your
            deliberations. Your deliberations should focus on the
            evidence. Whether the State has proven beyond a
            reasonable doubt or not that the defendant committed
            the offenses. The defendant has pleaded not guilty.
            But, that remark should not, in any way, affect your
            deliberations.

      P.R. also stated that she was willing to take a polygraph. Once again, the

comment was unsolicited. Defense counsel moved for a mistrial, which the

court denied. Instead, the court provided the following curative instruction:

            Both attorneys have every right to vigorously conduct
            direct and cross-examination, so there was nothing
            inappropriate about the cross-examination.             The
            witness indicated that [she] would take a lie detector
            test. Now the testimony of this witness, as with any
            other witness, is entirely up to you to evaluate. We just
            all agree that lie detector tests are virtually never used
            and they're not admissible in court, so we just want you
            to know that. Okay? The credibility, again, of this
            witness or any other witness is entirely up to you.




                                                                         A-0485-18T4
                                       24
      These firm and clear curative instructions identified the particular

testimony they were meant to address and were provided without undue delay.

The instructions effectively remedied the potential prejudice caused by P.R.'s

unsolicited comments regarding the believability of Hispanic people and her

willingness to take a polygraph. See State v. Vallejo, 198 N.J. 122, 134-37

(2009) (noting that a curative instruction may remedy potential prejudice if it is

"firm, clear, and accomplished without delay" and identifies the specific

testimony it is meant to address). We discern no error or abuse of discretion by

the trial court.

      E. FAILURE TO PROVIDE A LIMITING INSTRUCTION UNDER
      N.J.R.E. 404(b) CONCERNING DEFENDANT'S TESTIMONY THAT
      HE WAS DEALING DRUGS AT THE TIME OF THE INCIDENT

      Defendant argues the trial court committed plain error when it failed to

provide, sua sponte, a limiting instruction under N.J.R.E. 404(b) to assist the

jury in evaluating his admission that he was a crack cocaine dealer. We disagree.

      Defendant did not request such a limiting instruction or otherwise object

to the jury charge pursuant to Rule 1:7-2. Therefore, we consider this issue

under the plain error standard and disregard any error or omission by the trial

court "unless it is of such a nature as to have been clearly capable of producing

an unjust result." R. 2:10-2; see also State v. Hock, 54 N.J. 526, 538 (1969)


                                                                         A-0485-18T4
                                       25
(noting the "legal impropriety in the charge" must be "sufficiently grievous . . .

to convince the court that of itself the error possessed a clear capacity to bring

about an unjust result").

      On direct examination, defendant testified P.R. approached him and

proposed he give her crack cocaine in exchange for consensual sex. On cross-

examination, the following colloquy occurred:

            Q. Sir, you testified on direct that you were selling
            drugs at 5:00 a.m. on Passaic Street; is that right?
            A. Yes.
            Q. And you said that you were out all night working,
            selling drugs?
            A. Yes.
            Q. And is this what you did for a living?
            A. Something like that.
            Q. Okay. So, this is the only job you had was selling
            drugs; right?
            A. Yes.
            Q. And you would sell drugs to whoever came by on
            Passaic Street?
            A. Yes.
            Q. So, if it was a man or a woman, you'd sell them
            drugs; right?
            A. Yes.
            Q. If it was a young person or an older person, you'd
            sell them drugs; right?
            A. Yes.

                   ....

            Q. All right. . . . I want to take you back to your
            testimony on direct. You indicated that on May 20,
            2011, you were selling drugs that morning; is that right?

                                                                         A-0485-18T4
                                       26
            A. Yes.
            Q. How long had you been selling drugs that day?
            A. Ten, eleven hours.
            Q. Okay. So, ten, eleven hours. A long stretch of time;
            right?
            A. Yes.
            Q. What kind of drugs were you selling?
            A. Crack cocaine.

      Despite defendant's lack of request for a limiting instruction, the court

instructed the jury that "[y]ou may not conclude that the defendant committed

the crimes charged in this case, or is more likely to have committed the crimes

charged, simply because [he] has committed a crime on another occasion." This

typical anti-propensity charge sufficiently informed the jury that it could not

find defendant guilty because he was selling crack cocaine that day.

      In addition, defendant does not deny he was a drug dealer but rather

claimed this was a "sex-for-drugs" situation. Under this defense strategy, the

jury would have to know about his drug dealing anyway.

      We discern no plain error that was "clearly capable of producing an unjust

result." R. 2:10-2.

      F. CUMULATIVE ERROR

      Defendant claims that cumulative prejudicial effect of the objectionable

testimony and discovery violation deprived him of a fair trial, thus requiring his

conviction and sentence to be vacated. We are unpersuaded by this argument.

                                                                         A-0485-18T4
                                       27
      Our Supreme Court has "recognized . . . that even when an individual error

or series of errors does not rise to reversible error, when considered in

combination, their cumulative effect can cast sufficient doubt on a verdict to

require reversal." State v. Jenewicz, 193 N.J. 440, 473 (2008). This argument

was not raised below so defendant must show plain error. R. 2:10-2.

      We are satisfied that any potential for prejudice was cured by the judge 's

clear and firm instructions. Vallejo, 198 N.J. at 134-35. The judge promptly

addressed the matters raised by defendant, clearly identified the testimony at

issue, and firmly communicated to the jury its role in determining credibility,

the limited use of certain evidence, and to disregard the stricken evidence. There

is nothing in the record to indicate that the jury was unable to follow the judge's

curative instructions or jury charges. See State v. Winder, 200 N.J. 231, 256

(2009) ("We presume that the jury followed the instruction accurately." (Citing

Manley, 54 N.J. at 271)).

      Based on the foregoing analysis of the issues raised by defendant, we find

that any cumulative impact does not "cast sufficient doubt on a verdict to require

reversal." Jenewicz, 193 N.J. at 473. We are satisfied, therefore, that the trial

court did not abuse its discretion in declining to grant a mistrial, as any alleged




                                                                          A-0485-18T4
                                       28
errors, in toto, were not "clearly capable of producing an unjust result." R. 2:10-

2.

                                        III.

      Defendant argues that his sentence was excessive and inconsistent with

the sentence imposed after his first trial. He contends his sentence must be

vacated and he should be resentenced "to a term not to exceed seventeen and

one-half years, one half of the thirty-five[-]year term imposed after the first

trial." We disagree.

      "[Our] review of sentencing decisions is relatively narrow and is governed

by an abuse of discretion standard." State v. Blackmon, 202 N.J. 283, 297

(2010). We consider whether the trial court has made findings of fact grounded

in "reasonably credible evidence"; whether the factfinder applied "correct legal

principles in exercising . . . discretion"; and whether "application of the facts to

the law [has resulted in] such a clear error of judgment that it shocks the judicial

conscience." State v. Roth, 95 N.J. 334, 363-64 (1984) (citations omitted). We

review a trial judge's findings to determine whether the aggravating and

mitigating factors are based on competent, credible evidence in the record. Id.

at 364.




                                                                           A-0485-18T4
                                        29
      "In sentencing, trial judges are given wide discretion so long as the

sentence imposed is within the statutory framework." State v. Dalziel, 182 N.J.
494, 500 (2005).      Once the trial court has balanced the aggravating and

mitigating factors set forth in N.J.S.A. 2C:44-1(a) and (b), it "may impose a term

within the permissible range for the offense." State v. Bieniek, 200 N.J. 601,

608 (2010); see also State v. Case, 220 N.J. 49, 63 (2014).

      The judge first noted defendant was twenty-six years old at the time of the

sexual assault.   She then determined that defendant had been "previously

convicted on at least two separate occasions of two crimes, committed at

different times, when he was at least 18 years of age . . . within 10 years of the

date of the crime for which the defendant is being sentenced." N.J.S.A. 2C:44-

3(a). Based upon these facts, the court granted the State's motion to sentence

defendant to an extended term as a persistent offender.

      The court then considered the sentencing range for a second-degree

extended term, which is ten to twenty years. N.J.S.A. 2C:43-7(a)(3). The court

sentenced defendant to the maximum twenty-year NERA term. Accordingly,

defendant is required to serve seventeen years before he is eligible for parole.

N.J.S.A. 2C:43-7.2.




                                                                         A-0485-18T4
                                       30
      Defendant's argument that his sentence is inconsistent with the sentence

imposed for first-degree sexual assault after his first trial is without sufficient

merit to warrant extended discussion in a written opinion. R. 2:11-3(e)(2).

      "The general rule is that a sentence may not be increased after retrial

following a successful appeal." Cannel, N.J. Criminal Code Annotated, cmt. 7

on N.J.S.A. 2C:1-9 (2019) (citing North Carolina v. Pearce, 395 U.S. 711

(1969), overruled on other grounds by Alabama v. Smith, 490 U.S. 794 (1989);

State v. Young, 379 N.J. Super. 498, 507 (App. Div. 2005)). Here, however,

defendant was convicted on retrial of a different offense. Moreover, defendant's

aggregate sentence was not increased.

      "[A] defendant who appeals his substantive conviction along with the

corresponding sentence has no legitimate expectation of finality in either the

underlying conviction or the corresponding sentence." State v. Haliski, 140 N.J.
1, 21 (1995) (citing State v. Rodriguez, 97 N.J. 263 (1984)). Defendant's

sentence "did not violate his double jeopardy rights, since [his] only expectation

was that his original aggregate sentence would not be increased." Young, 379
N.J. Super. at 508 (citing State v. Espino, 264 N.J. Super. 62, 72 (App. Div.

1993)). Similarly, "[t]he fact that the [aggregate] resentence was not greater

than the original sentence also satisfies the legitimate due-process-


                                                                          A-0485-18T4
                                       31
vindictiveness concern that flows from defendant's original appeal."        Ibid.

(citing Espino, 264 N.J. Super. at 73). Put simply, defendant's sentence was not

unconstitutional or illegal.

      We are also satisfied that the judge appropriately applied the statutory

aggravating and mitigating factors and did not abuse her discretion or stray from

the governing law. The application of aggravating factors three, six, and nine is

fully supported by the record, as is the finding that the aggravating factors

substantially outweighed the sole mitigating factor. Defendant was properly

classified as a persistent offender based upon his age at the time of the offense

and previous convictions. Accordingly, his sentence was within the statutory

range. The sentence was not manifestly excessive or unduly punitive. It does

not shock our judicial conscience.      Accordingly, we discern no abuse of

discretion and affirm defendant's sentence.

      Affirmed.




                                                                        A-0485-18T4
                                      32